DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 05/19/2022 has been entered.
	
Status of Claims
Receipt of Remarks/Amendments filed on 05/19/2022 is acknowledged. Claims 6-10 are cancelled. Claims 11 and 12 are new. Claims 1 and 5 are amended. Claims 1, 3-5 and 11-12 are pending in this application and are presented for examination on the merits in this Office Action.
Rejection(s) not reiterated from the previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application.	
Priority
This application 16618121, filed 11/28/2019, is a national stage entry of PCT/IB2019/058890, with an International Filing Date of 10/18/2019, andclaims foreign priority to 201841040573, filed 10/27/2018.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Claim 2 is rejected for indefiniteness because it requires the concentration of 1% chitosan. However, Claim 2 depends from Claim 1 which requires the chitosan concentration to be 0.05-0.1%.  Therefore, the concentration of chitosan in Claim 2 is outside the scope of Claim 1, which improperly broadens Claim 1.  As such, the metes and bounds of the claims are unclear and the claim is rejected.  For the purpose of examination, this claim will not be examined. Appropriate correction is required.  

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	
A.  Claims 1, 3-5 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over McCarthy et al. (US 2015/0216894 A1), hereinafter McCarthy, in view of Bush et al. (WO 2016/164903 A1, 13 October 2016), hereinafter Bush, in view of Wang et al. (CN 102688182 B, cited in the IDS).
Applicant Claims
A topical spray composition comprising about 0.05 – 0.1% chitosan and about 0.01 – 1% carbonic acid, and further comprise about 0.01-2% lactic acid and water, stored in a BOV pressurized vessel; wherein the pH of the composition is about 2 - 4.5. 
A topical spray composition consisting of about 0.05 – 0.1% chitosan and about 0.01 – 1% carbonic acid, about 0.01-2% lactic acid and water.
A topical spray composition consisting of about 0.05 – 0.1% chitosan and about 0.01 – 1% carbonic acid, and pharmaceutically acceptable excipient.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
McCarthy relays the invention of methods and compositions comprising chitosan powder solubilized in carbonic acid including in the form of aqueous solution (Abstract; Claims 11 and 13). McCarthy describes the use of chitosan composition in wound treatment [0011].
McCarthy recognizes that chitosan materials are typically produced using dilute aqueous solutions of acids including acetic and lactic acid to readily dissolve and solubilize the chitosan powder [0012]. The acid that solubilize chitosan interact with chitosan to form an acid salt complex at a pH of < 6.5, which overlap with the claimed pH in Claim 5. However, when water is removed, the salt complex substantially remains which affect the biocompatibility and its bioactivity of chitosan [0013].
The reference expressly teaches dispersion of chitosan powder in water and bubbling CO2 (Experiment 1, [0063]-[0065]); the dispersion of chitosan in water with glacial acetic acid which is neutralized, precipitated, and the liquid decanted  to give the chitosan gel, which is washed to remove the acid, and then re-dissolved under carbonic acid (Experiments 2-4, [0066]-[0077]). In Experiment 2, an aqueous dispersion containing 15g of chitosan and 15g acetic acid were mixed prior to neutralization with NaOH [0067]. The acid concentration is about 2%, which renders the amount of lactic acid instantly claimed in Claims 1 and 11 obvious, and is near the amount of “about 1.2%” in Claim 4.  Additionally, McCarthy meets the requirement for the “consisting of” transitional phrase  language recited in instant Claims 1 and 11-12. McCarthy provides additional examples of chitosan carbonic acid solutions.  Because McCarthy teaches the chitosan with CO2 in water and glacial acetic acid, and teaches acetic acid and lactic acid as equally useful in the composition, it necessarily renders Claim 11 obvious. 
McCarthy teaches compositions of chitosan carbonic acid solutions with substantially no residual acid salts, and chitosan with or without additional excipients ([0051]; Experiment 5-9; Claim 18). McCarthy recites that chitosan materials can be mixed in solution with one or more of other hydrophilic polymers to create compositional heterogeneity and pharmaceutical agents to achieve controlled release of the agent(s) from the final forms at the site of application, thereby rendering obvious Claim 12 (Abstract). 
Regarding the concentration of chitosan, McCarthy teaches the re-solubilized chitosan carbonic acid solutions can range from about 0.1 % w/w chitosan to about 7% w/w chitosan, which overlaps with the instantly claimed range ([0034]-[0037]). 
Regarding the BOV, this limitation is irrelevant to the composition.  How or where one stores the composition does not materially affect its components. It is the Applicant’s burden to show that the BOV dispensing system is also an integral part of the composition claim. See MPEP 2106.05(b). As recited, the pressurized vessel being a BOV is not a patentable feature.
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
McCarthy does not expressly teach the concentration of carbonic acid, and  the lactic acid concentration in Claim 4 as claimed. While McCarthy recognizes the utility of the invention for medical application and for wound dressing ([0006], [0010]-[0011], [0015], [0087], [0108], Claim 6), it does not expressly teach a topical spray composition.  However, McCarthy contemplates the inclusion or dissolution of a pharmaceutical or other active agent in the chitosan carbonic acid solution for localized delivery of the active agents, and that this composition would be useful for controlled topical delivery of antimicrobial, analgesic, etc. [0047]-[0048].
Bush is in the same field of endeavor as McCarthy, and teaches the invention of an aqueous chitosan gel system of novel non-scarring, non-interfering, transparent, stable, solubilized chitosan that controls bleeding. The aqueous chitosan gel system can comprise water, chitosan, an acid, a plasticizer, a rheology modifying agent, an antioxidant stabilizer, an alcohol, and a multi-valent salt as well as other additional components (Abstract). 
Bush teaches that at pH below 6.5, in the presence of an acid, the chitosan is water-soluble, and that the viscosity of the gel is determined by the chitosan molecular weight and weight. It can be adjusted to be viscous enough to be able to promote film-forming structures that resist collapse in oozing blood while it cannot be so viscous that it resists application by pressure delivery. Thus, the pH range instantly claimed in Claim 1 is also rendered obvious by Bush. Bush further teaches that the chitosan and acid composition provide muco-adhesive properties that are desirable for film forming properties combined with adhesion to tissue and subsequent promotion of hemostasis. The aqueous chitosan structures provide for clear transparent films that allow for visualization of underlying tissue (p. 5, lines 13-21). 
The invention of Bush may be delivered using common delivery devices including a spray can, and the application may be topical (p. 7, lines 20-25; p. 9, lines 4-5; p. 10, lines 18-30), which renders obvious the topical spray composition limitation in Claims 1, 3-5 and 11-12.
Bush exemplifies the preparation of chitosan gel comprising 2.67% high molecular weight chitosan, and 0.58% low molecular weight chitosan, 2% lactic acid, and 89% water (Example 1).  Bush generally teaches that chitosan present in an amount of about 2% to about 12% (Claim 1); about 2% reads on the feature of about 1% chitosan, and renders the amount obvious in Claims 1 and 2. The amount of lactic acid is within the range instantly claimed in Claim 1, and is near the amount of “about 1.2%” in Claim 4. Additionally, Bush’s composition requires an acid component which include one or more of a monofunctional organic acid in an amount of about 0.5% to about 7% (w/w), difunctional or trifunctional organic acid, etc. (Claim 1). The monofunctional organic acid is selected from the group comprising lactic, glycolic, carbonic, and acetic acids (Claim 7). Bush recites that strongly volatile organic acid such as carbonic acid may be used to provide for rapid film forming characteristic (p. 4, lines 25-27).  Bush teaches that lactic acid is a preferred monofunctional acid because it readily dissolves chitosan and provides strong mucoadhesion properties. Furthermore, carbonic, lactic acid and glycolic acids have minimal odor and are well tolerated against normal and injured tissue (p. 5, lines 30-35).  
Bush’s teaching one or more of a monofunctional organic acid in an amount of about 0.5% to about 7% (w/w) renders obvious the about 0.1 % w/v to about 1.0% w/v carbonic acid, and from about 0.01 % w/v to about 2.0% w/v lactic acid in Claims 1 and 11-12; as well as the 0.3% carbonic acid in Claim 3 and 1.2% lactic acid in Claim 4.
Regarding the pH being in the range of 2 - 4.5, Wang teaches an antibacterial gel that provides vagina pH buffer; the gel comprises chitosan, glycerol, weak acid polycarbophil, etc.  Wang teaches that the combination of the weak acid and the antibacterial performance of chitosan eliminates the recurrence of vagina inflammatory diseases and recovers the self-cleaning ability of the vagina (Abstract). 
Wang teaches vaginal pH buffering antibacterial gel having a pH of 3.8-4.4. The composition has powerful pH buffer capacity that can help the intravaginal environment to rapidly recover the pH balance; is conducive to promoting self-cleansing and disinfecting property of the vagina; and keeps the moisture and elasticity of the vaginal walls (p. 3, 1st paragraph). Wang teaches the amount of chitosan in the composition to be 1-1.5%, weak acid polycarbophil is 0.8-2.2%.  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
Regarding the topical spray, McCarthy and Bush are in the same field of endeavor, and are highly compatible. McCarthy recognizes the usefulness of the composition for topical application in order to deliver active agents. It would have been prima facie obvious before the effective filing date and with reasonable expectations of success to combine the teachings of McCarthy with that of Bush and use the concentration of carbonic acid and lactic acid taught by Bush in the composition of McCarthy, and also use the composition as a topical spray according to Bush because Bush and McCarthy are compatible and both teach compositions with application for wound healing. The conclusion of obviousness is grounded on the rationale that some teaching, suggestion, or motivation in the prior art would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings and arrive at the claimed invention. This is a situation where elements of references are combined in a predictable manner so that the elements retain their function. The concentration of Bush and its application of topical spray does not negatively affect the composition of McCarthy because the teachings of the two references are compatible. As such, the artisan would enjoy a reasonable expectation of success. Therefore, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).
Regarding the concentration of chitosan and lactic acid, the range recited by McCarthy overlaps with the claimed ranges.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Regarding the concentration of lactic acid in Claim 4, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05.
While the exact claimed amount of chitosan and the lactic acid is not disclosed by McCarthy, it is generally noted that differences in concentrations do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration range is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Given that applicant did not point out the criticality of the concentration of chitosan in the invention, it is concluded that the normal desire of scientists or artisans to improve upon what is already generally known would provide the motivation to determine where in a disclosed set of ranges is the optimum concentration range. NOTE: MPEP 2144.05. This is apparent with the use of varying concentrations by the prior art. 
As is stated in Iron Grip Barbell Co. v. USA Sports, Inc., 73 USPQ2d 1225, 1228 “[W]here there is a range disclosed in the prior art, and the claimed invention falls within that range, there is a presumption of obviousness.” Note similar language in In re Cooper, 57 USPQ 117, 119-120 and Ormco Corp. v. Align Tech., Inc., 79 U.S.P.Q.2d 1931, 1940. To overcome this prima facie case of obviousness applicants must show “that the claimed range achieves unexpected results relative to the prior art range.” (Peterson). Moreover, this showing must be commensurate in scope with the claimed range or, in other words, an applicant must show that the unexpected result occurs throughout the entire claimed range. See In re Harris, 74 USPQ2d 1951 (“Harris needed to show results covering the scope of the claimed range”). The showing must also present enough data points within the prior art range, but outside the claimed range, to establish that the unexpected property does not occur outside the claimed range. In re Hill, 284 F.2d 955, 958-59 (CCPA 1960). See MPEP §716.02(d)(II). 
The Examiner notes In re Huang, 40 USPQ2d 1685, 1688 states that even if the “modification results in great improvement and utility over the prior art, it may still not be patentable if the modification was within the capabilities of one skilled in the art, unless the claimed ranges “produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (C.C.P.A. 1955); see In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed.Cir. 1990).” Note similar language in In re Waymouth and Koury, 182 USPQ 290 (“a difference in kind, rather than in degree.”)
McCarthy and Bush comprehend the use of lactic, glycolic, carbonic, and acetic acid as one or more useful acids in a composition suitable for topical spray, and teaches that carbonic acid provide rapid film forming characteristic while lactic acid readily dissolves chitosan and provides strong mucoadhesion properties. Furthermore, Bush relates that carbonic, lactic acid and glycolic acids have minimal odor and are well tolerated against normal and injured tissue.  As such, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to adjust the concentrations of the components, use lactic acid and/or carbonic acid in the composition arriving at the instant claims. Where there are a finite number of identified, predictable solutions and there is no evidence of unexpected results, an obvious to try inquiry may properly lead to a legal conclusion of obviousness. See MPEP 2143. One skilled in the art would try any of acetic, carbonic, lactic, or glycolic acids either alone or in combination, as taught by McCarthy and Bush, in a topical composition, as a person with ordinary skill has good reason to pursue known options within his or her technical grasp and therefore also try the carbonic acid or lactic acid, because these acids are known to be well tolerated in compositions useful for normal and injured tissue. See MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ2d 1385 (Supreme Court 2007). 
It would also be obvious to a skilled artisan, before the filing date of the present invention, to create a composition eliminating organic acid, such as lactic acid taught by McCarthy per the requirement of Claim 12. One would be motivated to do so because McCarthy has taught that residual acid salt affect the biocompatibility and its bioactivity of chitosan, and therefore the skilled artisan would remove the organic acid and resolubilize the composition in carbonic acid and mix one or more of other hydrophilic polymers to create compositional heterogeneity and for pharmaceutical application. 
McCarthy, Bush and Wang teach compositions comprising weak acids with chitosan, and acidic pH, which are useful for disinfecting topical application. Therefore, these references are compatible.  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Wang to McCarthy and use a pH range of 3.8-4.4, which is within the instantly claimed pH range, and arrive at the instant application. One would have been motivated to do so because Wang has taught the multitude of advantages for using this acidic pH range for vaginal compositions including promoting self-cleansing and disinfecting property of the vagina, and keeping the moisture and elasticity of the vaginal walls, etc.   As such, a skilled artisan who is looking to create a spray composition for vaginal application using the composition of Bush and McCarthy would optimize the “below 6.5” pH taught by McCarthy and Bush using the pH range taught by Wang. 
Alternatively with regards to the BOV: 
B.  	Claims 1, 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over McCarthy in view of Bush and Wang, as applies to Claim 1 above, and in view of Sternoff, et al. (US 9,393,261 B2, Jul.19, 2016), hereinafter Sternoff, and Signature Filling Company (The Benefits of Bag-on-Valve Aerosol Packaging, Jun 15, 2018 [retrieved on 2021-11-09], retrieved from the Internet <URL: http://signaturefillingcompany.com/benefits-bag-valve-aerosol-packaging/>), hereinafter SFC.
Applicant Claims
Applicant claims a topical spray composition comprising about 0.05 – 0.1% chitosan and about 0.01 – 1% carbonic acid, and further comprise about 0.01-2% lactic acid and water, stored in a BOV pressurized vessel; wherein the pH of the composition is about 2 - 4.5. 
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of the references Bush, Wang, and McCarthy have been set forth supra. 
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
McCarthy, Wang, and Bush are silent on Bag-On-Valve (BOV) aerosol dispensing system.
Sternoff is in a related field of endeavor, and relates an antimicrobial, anti-chafing barrier compound dispensed via a stick, gel, spray, and an ointment (Col. 1, lines 15-36; Claims 1 and 6); Sternoff teaches that chafing is a friction-induced injury to the skin, ranging from minor irritation or abrasion, to a wound where layers of the skin are worn away, or ruptured. The composition of Sternoff comprises i) propanediol and/or propylene glycol, ii) aloe barbadensis leaf juice, C18-C36 acid triglycerides, capric/caprylic triglycerides, tocopheryl acetate, tribehinin and allantoin, iii) a stable chelated silver oxide complex comprising a mixture of a chitosan solution, a silver solution, and carboxylic acid; wherein said chitosan solution comprises chitosan and glycolic acid; and wherein said silver solution is a slurry comprising a silver oxide powder in water (Claim 1). 
Sternoff teaches one embodiment wherein the composition is used as an aerosol application, the composition is used in a container/device, which further contains at least one propellant for distributing the aerosol composition. Sternoff further teaches aerosols being replaced by spray cans using what is known as “bag-on-valve' methodology, where the composition is injected into a bag attached to the spray valve, and the injection compresses the air in the can which, when the valve is pressed, forces the composition to be expelled from the bag in a continuous spray until the valve is released (Col. 9, line 63 to Col. 10, line 3), rendering obvious the BOV aerosol dispensing system. 
SFC supports Sternoff by teaching the multiple benefits of “bag-on-valve” (BOV), especially in pharmaceutical sprays, which has found applications in health products such as first aid spray, wound washes, baby care products, etc. (p. 3, 2nd paragraph; p. 4, entirety). Benefits of BOV include greatly improved barrier that can eliminate the chance of oxidation in the product, greatly expanded its shelf life; the product will be hermetically sealed for greater protection, less risk of contamination, and also therefore more hygienic; unlike aerosol cans, BOV does not use dangerous, flammable or explosive gases; BOV is more environmentally friendly than traditional aerosols; lastly, BOV presents an easier to use packaging spray (p. 1, 3rd paragraph to p. 2, 6th paragraph). Thus, the BOV feature in Claim 1 is obvious over Sternoff.
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
The compositions of McCarthy and Bush and directed useful for would healing. Sternoff comprehends the suitability of BOV for spraying topical compositions comprising chitosan and monofunctional organic acid such as glycolic acid, wherein the compositions to be sprayed are suitable for wounds.  SFC iterates the many benefits of BOV in health care applications. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of McCarthy and Bush with that of Sternoff and SFC, and use BOV aerosol dispensing system as the vessel for the composition of Bush. This is a situation where elements of references are combined in a predictable manner so that the elements retain their function. BOV does not interact with the composition in a manner that modifies the function its function, and vice versa. As such, the artisan would enjoy a reasonable expectation of success. Therefore, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).
Response to Argument:
Applicant's arguments filed 05/19/2022 have been fully considered but they are not persuasive. 
Applicant argues the rejection in view of Bush in view of Wang because the amendment of Claim 1 now requires “about 0.05 % w/v to about 0.1% w/v chitosan” and recites a “consisting of” language.  The Applicant presents data (pp. 5-7, Tables 1-2), obtained from the specification alleging antimicrobial effectiveness and synergistic effect. The crux of Applicant’s argument appears to also lie on the difference in concentration with Bush.  Additionally, Applicant compares the carbonic acid content in BOV vs. a different can with propellant (Table 4). 
As a first matter, the Examiner notes that Table 3 was not originally presented in the specification, and reminds Applicant that data should be submitted as Affidavit. Unless a Declaration has been submitted by the Applicant, its indication in the Remarks has not been considered by the Examiner.
Regarding the arguments over the concentration teachings of Bush, and the use of “consisting of” language in the instant claims, the arguments have been considered but are moot because the new ground of rejection does not rely on Bush as primary art, but relies on McCarthy modified by secondary arts Bush, Wang, and Sternoff to render the claims obvious as laid out in the above rejection.
As can be read supra, low concentration of chitosan in wound healing compositions are already known in the art as can be seen in McCarthy’s teaching in the 103 rejection above. The combination of chitosan with lactic acid is also recognized by McCarthy. The combination of chitosan and carbonic acid is expressly taught by the prior art, therefore there is no difference in the composition between the instant claim and the prior art, and the argument is deemed unpersuasive.
Additionally, an improvement in the art would have been obvious if “it is likely the product not of innovation but of ordinary skill and common sense.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 421 (2007). Finding workable or optimal ranges is generally understood as within the capabilities of the ordinary artisan. See Pfizer Inc. v. Apotex Inc., 82 USPQ2d 1321 (Fed. Cir. 2007) (discovery of an optimum value of a variable in a known process is usually obvious.). The idea that optimizing an ordinary variable does not by itself constitute a patentable advance was also stated in In re Geisler, 43 USPQ2d 1362: “..…”it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Only if the “results of optimizing a variable” are “unexpectedly good” can a patent be obtained for the claimed critical range. In re Antonie, 559 F.2d 618, 620, 195 USPQ 6, 8 (CCPA 1977); see also In re Dillon, 919 F.2d 688, 692, 16 USPQ2d 1897, 1901 (Fed.Cir. 1990) (in banc).” Note MPEP §2144.05(II)(A) on this issue.  Likewise, optimization of a range or other variable within the claims flows from the “normal desire of scientists or artisans to improve upon what is already generally known.” In re Peterson, 65 USPQ2d 1379, 1382.
See also In re Boesch, 617 F.2d 272, 276 (C.C.P.A. 1980): “[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”; In re Esterhoy, 440 F.2d 1386, 1389 (C.C.P.A. 1971): “The conditions recited in the claims appear to us to be only optimum and easily ascertained by routine experimentation.”; In re Swentzel, 219 F.2d 216, 219 (C.C.P.A. 1955): “the determination of that desired size under the present circumstances involves nothing more than routine experimentation and exercise of the judgment of one skilled in the art.”; In re Swain, 156 F.2d 246, 247-48 (C.C.P.A. 1946): “In the absence of a proper showing of an unexpected and superior result over the disclosure of the prior art, no invention is involved in a result obtained by experimentation.” See also In re Kulling, 14 USPQ2d 1056 and In re Malagari, 182 USPQ 549, 553.
The burden is on the Applicant to show the difference between the prior art and the instant claims. Based on the references used in the rejections supra, the allegation of synergistic advantage of the instant invention is unpersuasive because the combination, including the use of BOV for compositions comprising chitosan, is already known in the field per the showing of McCarthy, Bush, Wang, and Sternoff. The recitation of the data in the disclosure is not germane to the argument because Applicant has failed to show the difference between the prior art and the instant invention. The prior art, i.e. the combination of references taken as a whole, comprises the same composition and therefore is expected to perform similarly in wound healing rate, maintenance of carbonic acid level in BOV, etc. because the properties are inherent to the composition. Furthermore, the BOV instantly claimed and that taught by Sternoff appears to be the same. The burden is on the Applicant to show the difference in the composition in these vessels if they are different. More importantly, Applicant is reminded that the claims are drawn to the composition and not the container. It is the Applicant’s burden to show that the BOV dispensing system is also an integral part of the composition claim. See MPEP 2106.05(b). As recited, the pressurized vessel being a BOV is not a patentable feature, and Applicant has not met the burden by showing the comparative data in Table 4. Any differences between the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected.  An unexpected property or result must actually be unexpected and of statistical and practical significance.  The burden is on the applicant to establish the results are in fact unexpected, unobvious and of statistical and practical significance.  See MPEP 716.02.
Applicant’s arguments with respect to rejection of the instant claims over Zhang and Kim have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Double Patenting
Claim 11 is objected to under 37 CFR 1.75 as being a substantial duplicate of Claim 1. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). In this instant the limitation of storing the claimed topical spray composition in a BOV does not materially change the scope of the claim directed to the composition. 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE Y SILVERMAN whose telephone number is (571)272-2038.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.Y.S./Examiner, Art Unit 1616

/Mina Haghighatian/Primary Examiner, Art Unit 1616